Name: Council Regulation (EU) 2018/1933 of 10 December 2018 amending Regulation (EU) No 356/2010 imposing certain specific restrictive measures directed against certain natural or legal persons, entities or bodies, in view of the situation in Somalia
 Type: Regulation
 Subject Matter: international affairs;  civil law;  Africa
 Date Published: nan

 11.12.2018 EN Official Journal of the European Union L 314/9 COUNCIL REGULATION (EU) 2018/1933 of 10 December 2018 amending Regulation (EU) No 356/2010 imposing certain specific restrictive measures directed against certain natural or legal persons, entities or bodies, in view of the situation in Somalia THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 215 thereof, Having regard to Council Decision 2010/231/CFSP of 26 April 2010 concerning restrictive measures against Somalia and repealing Common Position 2009/138/CFSP (1), Having regard to the joint proposal of the High Representative of the Union for Foreign Affairs and Security Policy and of the European Commission, Whereas: (1) Council Regulation (EU) No 356/2010 (2) gives effect to measures provided for in Decision 2010/231/CFSP. (2) On 14 November 2018, the United Nations Security Council (UNSC) adopted Resolution 2444 (2018). This Resolution notes that one of the listing criteria under Resolution 1844 (2008) is engaging in or providing support for acts that threaten the peace, security or stability of Somalia, and decides that such acts may also include, but are not limited to planning, directing or committing acts involving sexual and gender-based violence. (3) Council Decision (CFSP) 2018/1945 (3) amended Decision 2010/231/CFSP in order to reflect the changes in UNSC Resolution 2444 (2018). (4) These measures fall within the scope of the Treaty and, therefore, notably with a view to ensuring their uniform application in all Member States, regulatory action at the level of the Union is necessary. (5) Regulation (EU) No 356/2010 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Article 2(3), subparagraph (a) of Regulation (EU) No 356/2010 is replaced by the following: (a) engaging in, or providing support for, acts that threaten the peace, security or stability of Somalia, where such acts include, but are not limited to: (i) planning, directing or committing acts involving sexual and gender-based violence; (ii) acts that threaten the peace and reconciliation process in Somalia; (iii) acts that threaten the Federal Government of Somalia or the African Union Mission in Somalia (AMISOM) by force;. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 December 2018. For the Council The President F. MOGHERINI (1) Council Decision 2010/231/CFSP of 26 April 2010 concerning restrictive measures against Somalia and repealing Common Position 2009/138/CFSP (OJ L 105, 27.4.2010, p. 17). (2) Council Regulation (EU) No 356/2010 of 26 April 2010 imposing certain specific restrictive measures directed against certain natural or legal persons, entities or bodies, in view of the situation in Somalia (OJ L 105, 27.4.2010, p. 1). (3) Council Decision (CFSP) 2018/1945 of 10 December 2018 amending Decision 2010/231/CFSP concerning restrictive measures against Somalia (see page 61 of this Official Journal).